Citation Nr: 0003039	
Decision Date: 02/07/00    Archive Date: 02/10/00

DOCKET NO.  97-12 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to June 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Nashville, Tennessee, which denied a claim by the 
veteran seeking entitlement to service connection for PTSD.  
In its decision, the RO denied both entitlement to service 
connection for PTSD and for an anxiety disorder.


FINDINGS OF FACT

1.  The claims file contains evidence of a current diagnosis 
of PTSD, lay evidence of inservice stressors, and of a 
plausible relationship between PTSD and service.

2.  The claims file contains evidence of a recent diagnosis 
of an anxiety disorder, of inservice treatment for 
psychiatric symptoms, and of a plausible relationship between 
the current anxiety disorder and service.


CONCLUSION OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a)  (West 1991); Caluza 
v. Brown, 7 Vet. App. 498  (1995), aff'd, 78 F.3d 604  (Fed. 
Cir. 1996) (per curiam) (table).

2.  The claim of entitlement to service connection for an 
anxiety disorder is well grounded.  38 U.S.C.A. § 5107(a)  
(West 1991); Caluza v. Brown, 7 Vet. App. 498  (1995), aff'd, 
78 F.3d 604  (Fed. Cir. 1996) (per curiam) (table).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Laws & Regulations

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a)  (West 1991).  Once a 
claimant has submitted evidence sufficient to justify a 
belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  In 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied 
sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the United 
States Court of Appeals for the Federal Circuit held that, 
under 38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the Court issued a 
decision holding that VA cannot assist a claimant in 
developing a claim which is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).

Generally, a well-grounded claim is "a plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81  
(1990).  A claim for entitlement to service connection is 
well grounded when there is (1) a medical diagnosis of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice occurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between an inservice injury or disease and the current 
disability.  Epps, 126 F.3d at 1468; Caluza, 7 Vet. App. 498, 
506  (1995) (citations omitted), aff'd 78 F.3d 604  (Fed. 
Cir. 1996).  Where the determinative issue involves medical 
causation or etiology, or a medical diagnosis, competent 
medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  Epps, 126 F.3d at 
1468.  In determining whether a claim is well-grounded, the 
supporting evidence is presumed to be true.  King v. Brown, 
5 Vet. App. 19, 21 (1993).

A claim for service connection for PTSD is well grounded when 
the veteran has submitted:  (1) medical evidence of a current 
diagnosis of PTSD; (2) lay evidence (presumed credible for 
these purposes) of an inservice stressor(s); and (3) medical 
evidence of a nexus between service and the current PTSD 
disability.  Gaines v. West, 11 Vet. App. 353, 357  (1998) 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)); 
see also Caluza, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  
(1999).

Once well-groundedness has been established, service 
connection may be established for a current disability in 
several ways including on a "direct" basis.  38 U.S.C.A. 
§ 1110  (West 1991); 38 C.F.R. §§ 3.303(a), 3.304 (1999).  
Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability which 
has not been clearly shown in service requires that the 
evidence show the existence of a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. § 1110  (West 1991); 38 C.F.R. § 3.303(d) (1999); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310(a)  (1999).  For some factual issues, such as the 
occurrence of an injury, competent lay evidence may be 
sufficient.  However, where the claim involves issues of 
medical fact, such as medical causation or medical diagnosis, 
competent medical evidence is required to satisfy the second 
element.  Grottveit v. Brown,  5 Vet. App. 91, 92-93  (1993).

Psychoses are presumed to have been incurred in service if 
manifested to a compensable degree within one year after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1137, 5107  (West 1991); 38 C.F.R. §§ 3.307, 3.309  
(1999).

In deciding claims for VA benefits, "when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant."  
38 U.S.C.A. § 5107(b)  (West 1991).
The Board notes at the outset of this decision that, when the 
RO rendered its rating decision on this claim, it did not 
initially determine whether the veteran had met his burden of 
submitting a well-grounded claim, the establishment of which 
is necessary to trigger VA's statutory duty to assist the 
veteran in developing facts pertinent to his claim.  38 
U.S.C.A. § 5107(a)  (West 1991); Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990); Tirpak v. Derwinski, 2 Vet. App. 609, 610 
(1992); Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  
Instead, the RO assisted the veteran in developing facts 
pertinent to his claim, including scheduling a VA 
examination.  See Grivois v. Brown, 6 Vet. App. 136, 139-40 
(1994).  Therefore, the Board will consider all the evidence 
of record, including that resulting from VA assistance, in 
determining whether the veteran's claim's are well grounded 
in this case.

II.  Analysis

In this case, the Board concludes that the veteran's claims 
for service connection for PTSD and for an anxiety disorder 
are well grounded.

In regard to service connection for anxiety disorder, the 
Board notes that the veteran was recently diagnosed with an 
anxiety disorder, according to the July 1996 VA examination 
report.  The claims file also contains some evidence of an 
inservice psychiatric problem, diagnosed as a dissociative 
disorder (Vietnam syndrome), according to a January 1998 
private physician's letter.  Significantly, the Board finds a 
plausible relationship between the veteran's anxiety disorder 
and service.  Caluza v. Brown, 7 Vet. App. at 506; 38 C.F.R. 
§ 3.303  (1999).

The claims file also contains competent evidence of a current 
diagnosis of PTSD, as shown by an April 1998 VA examination 
report.  In addition, the veteran has alleged inservice 
combat stressors.  Specifically, he has alleged:  (1) seeing 
a tanker truck in his convoy blown up by a mine; (2) having 
to participate in the rescue of a killed friend; (3) having 
the truck in which he drove riddled with bullets; (4) being 
ordered to drive his truck over Vietnamese people on two 
occasions; and (5) learning that his brother, Darrell Robert 
Webster, had died in Vietnam.  These stressors are reported, 
as medical history provided by the veteran, in July 1996 and 
April 1998 VA examination reports, as well as in VA 
outpatient treatment records from 1995.  Finally, the claims 
file contains medical evidence linking the current PTSD 
diagnosis to service, namely to the alleged stressors.  
Gaines v. West, 11 Vet. App. at 357; see also Caluza v. 
Brown, 7 Vet. App. at 506; 38 C.F.R. § 3.304(f)  (1999).

ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.

The claim of entitlement to service connection for an anxiety 
disorder is well grounded. 



REMAND

Because the claims of entitlement to service connection for 
PTSD and an anxiety disorder are well grounded, VA has a duty 
to assist the appellant in developing facts pertinent to the 
claims.  38 U.S.C. A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Here, the Board finds that further evidentiary development is 
needed prior to appellate review.

First, the law provides that entitlement to service 
connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of PTSD; (2) credible 
supporting evidence that an inservice stressor(s) occurred; 
and (3) a link, established by medical evidence, between 
current symptomatology and the claimed inservice stressors.  
38 C.F.R. § 3.304(f)  (1999); Gaines, 11 Vet. App. at 357 
(citing Cohen v. Brown, 10 Vet. App. 128, 136-37  (1997)).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; 38 U.S.C.A. § 1154(b)  (West 1991); see also 
Zarycki v. Brown, 6 Vet. App. 91, 98  (1993) (Where it is 
determined, through recognized military citations or other 
supportive evidence, that the veteran was engaged in combat 
with the enemy and the claimed stressors are related to such 
combat, the veteran's lay testimony regarding claimed 
stressors must be accepted as conclusive as to their actual 
occurrence and no further development for corroborative 
evidence will be required, provided that the veteran's 
testimony is found to be 'satisfactory,' e.g., credible, and 
'consistent with the circumstances, conditions, or hardships 
of [combat] service.').

However, where VA determines from the evidence that the 
veteran did not engage in combat with the enemy or where the 
veteran, even if he did engage in combat, is claiming 
stressors not related to combat, his lay testimony alone is 
not enough to establish that the stressors actually occurred.  
Rather, his testimony must be corroborated by "credible 
supporting evidence" and must not be contradicted by service 
records.  38 C.F.R. § 3.304(f) (1999); Zarycki, 6 Vet. App. 
at 98.  "Credible supporting evidence" of combat may be 
obtained from many sources, including, but not limited to, 
service records.  There is "an almost unlimited field of 
potential evidence to be used to 'support' a determination of 
combat status." Gaines, 11 Vet. App. at 359.  However, 
"credible supporting evidence" of the actual occurrence of 
an inservice stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389  
(1996).

In this case, the Board finds no RO determination as to 
whether or not the veteran is considered to have engaged in 
combat with the enemy during service and, if so, whether his 
claimed stressors are related to such combat.  In addition, 
the Board finds that no United States Army & Joint Services 
Environmental Support Group (ESG) (currently the United 
States Armed Services Center for Research of Unit Records 
(USASCRUR) report was obtained by the RO, as an attempt to 
verify the veteran's alleged stressors, applicable if it is 
determined that he did not engage with the enemy in combat 
during service.

Second, the Board notes that the RO's May 1998 Supplemental 
Statement of the Case (SSOC) indicates that the veteran 
reported that his brother died in combat in Vietnam, but that 
a search of VA claims folders and a list of Vietnam 
casualties did not indicate that a "Darrell Robert Webster" 
was a Vietnam era casualty.  The claims file does not contain 
any documentation of the RO's alleged search of Vietnam 
casualty records, nor a copy of the relevant portion of the 
list upon which it relied.  Similarly, the SSOC refers to a 
portion of a book, titled U.S. Marines in Vietnam High 
Mobility and Standdown, by Charles R. Smith, as support for 
its determination that the veteran's alleged stressors are 
unverified, yet it does not appear that the veteran was 
provided notice of the relevant sections of that text, nor 
are such sections part of the claims file.  In light of the 
above, the Board is not able to review this evidence as part 
of its appellate adjudication.

Third, the Board finds the April 1998 VA examination report 
inadequate.  The United States Court of Appeals for Veterans 
Claims has held that the "fulfillment of the statutory duty 
to assist . . . includes the conduct of a thorough and 
contemporaneous medical examination . . . so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
Allday v. Brown, 7 Vet. App. 517, 526  (1995) (citing Suttman 
v. Brown, 5 Vet. App. 127, 138  (1993) (The duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed).  When the medical evidence 
is inadequate, the VA must supplement the record by seeking a 
medical opinion or by scheduling a VA examination.  Colvin v. 
Derwinski, 1 Vet. App. 171  (1991); see 38 C.F.R. § 4.70  
(1999).  Here, the RO requested VA PTSD examination, in part, 
to provide an opinion as to whether or not "it is as likely 
as not that the [veteran's] anxiety disorder diagnosed in 
1996 is the same as or a continuation of the findings of Dr. 
Sottong" in his January 1998 letter.  The veteran was 
diagnosed with anxiety disorder in 1996 and, according to Dr. 
Sottong, he had a dissociative disorder (Vietnam syndrome) at 
the time of his discharge from service in 1970.  The April 
1998 VA examination report does not provide the requested 
opinion.

Fourth, the Board notes that the regulations pertaining to 
entitlement to service connection for PTSD were amended 
during the pendency of this appeal.  See 38 C.F.R. § 3.304(f)  
(1998), amended by 64 Fed. Reg. 32807 (June 18, 1999).  
Hence, as this claim was still pending on that date, the 
revised version must be considered.  Karnas v. Derwinski, 1 
Vet. App. 308, 313  (1991) (where the law or regulation 
changes after a claim has been filed, but before the 
administrative or judicial appeal process has been conducted, 
the version of the law or regulation most favorable to the 
veteran shall be applied).

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

	1.  The RO should make an initial 
determination as to whether or not the 
veteran engaged in combat with the enemy 
during service, as per 38 U.S.C.A. 
§ 1154(b)  (West 1991), 38 C.F.R. 
§ 3.304(f), and the relevant case law.  
The version of 38 C.F.R. § 3.304(f), most 
favorable to the veteran should be 
employed.  Karnas, supra.  If the RO 
determines that the veteran did not 
engage in combat with the enemy during 
service, it should attempt to verify the 
veteran's alleged stressors, namely (1) 
seeing a tanker truck in his convoy blown 
up by a mine; (2) having to participate 
in the rescue of a killed friend; (3) 
having the truck in which he drove 
riddled with bullets; (4) being ordered 
to drive his truck over Vietnamese people 
on two occasions; and (5) learning that 
his brother, Darrell Robert Webster, had 
died in Vietnam.  It should do so by 
contacting the USASCRUR, 7798 Cissna 
Road, Springfield, VA 22150, and 
requesting any and all pertinent 
information in regard to the veteran's 
alleged stressors with his unit "Trk Co 
H&S Bn 1st FSR/FLC" in the Republic of 
Vietnam from May 16, 1969, to January 1, 
1970.

	2.  After the foregoing is completed, if 
it is determined that the veteran engaged 
in combat with the enemy or has verified 
stressors, the RO should arrange for the 
veteran to be accorded an examination by 
a board of two VA psychiatrists, if 
available, who have not previously 
examined him to determine the diagnosis 
of all psychiatric disorders present.  
The RO must specify for the examiners the 
stressor or stressors that it has 
determined are established by the record 
and the examiners must be instructed that 
only those events may be considered for 
the purpose of determining whether 
exposure to a stressor in service has 
resulted in current psychiatric symptoms 
and, whether the diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied.  If the RO found that the 
veteran was involved in combat with the 
enemy during service, it must inform the 
examiners as to all of the veteran's 
claimed stressors related to such combat.  
If the RO found that the veteran did not 
engage with the enemy in combat, it must 
specify for the examiners only the 
stressor or stressors that it determined 
are verified by the record.  The entire 
claims folder and a copy of this REMAND 
must be made available to and reviewed by 
the examiners prior to the examination.

	The examiners should render the following 
opinions:  (i) whether or not a diagnosis 
of PTSD is warranted based on the 
applicable stressor(s); (ii) whether the 
veteran has a separate and distinct 
anxiety disorder, other than PTSD, and 
whether such disorder is as likely as not 
a chronic disorder incurred in service or 
is otherwise related to his inservice 
diagnosed dissociative disorder (Vietnam 
syndrome).  Alternatively, if his 
symptoms are that of a personality 
disorder, or if his current anxiety 
disorder is an acute condition unrelated 
to service or to his inservice 
dissociative disorder (Vietnam syndrome), 
such a conclusion should be rendered.

	All necessary studies or tests are to be 
accomplished.  A typed report of the 
examination, with a complete rationale 
for all opinions expressed, should be 
created.  A copy of said report should be 
made part of the claims folder.  

	3.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").

	4.  After the above development has been 
completed, the RO should review the 
veteran's claims of entitlement to 
service connection for PTSD and for an 
anxiety disorder.  The new DSM-IV 
criteria and the Court's decisions in 
Cohen and Gaines, supra, must be 
considered.  Also, the RO should ensure 
that its readjudication of the PTSD claim 
includes consideration of the revised 
version of 38 C.F.R. § 3.304(f).

5.  If the action is adverse to the 
veteran, he and his representative should 
be furnished a Supplemental Statement of 
the Case which summarizes the pertinent 
evidence, fully cites the applicable 
legal provisions, and reflects detailed 
reasons and bases for the decision 
reached.  Notice of any and all evidence 
used by the RO in its determination 
should be provided to the veteran, 
including any Vietnam casualty records or 
the book, U.S. Marines in Vietnam High 
Mobility and Standdown, by Charles R. 
Smith.

Thereafter, the veteran and his representative should be 
afforded the opportunity to respond thereto.  The case should 
then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND the 
Board intimates no opinion, either factual or legal, as to 
the ultimate determination warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals


 



